        '     Case 3:18-cr-07007-CAB Document 22 Filed 10/09/20 PageID.46 Page 1 of 5
                                                                                                                       -·
                                                                                                                                      ,   ......._   __
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                                   FILED
                                                                                                                                                        /
                                                                                                                    OCT       O 9 2020
                                       UNITED STATES DISTRICT COURC '
                                             SOUTHERN DISTRICT OF CALIFORNIA                          ::;,
                                                                                                               --
                                                                                                             c . . ~•-µ. "'s r;:~.,1f1,cr co1.iin
                                                                                                      sc J.,.,.. cft..., o: s- aI c.,. o; ct1 L ff:OHN! ti
                                                                                                                                      1          DEf 1 llTY

                UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                                                                                                                  I
                                                                     (For Revocation of Probation or Supervised Release)
                                  V.                                 (For Offenses Committed On or After November I, 1987)

                     KAREN RAE LUNDE (I)                                Case Number:         18CR7007-CAB

                                                                     FRANKTORRES MORELL
                                                                     Defendant's Attorney
REGISTRATION NO.                  57870112
•-
THE DEFENDANT:
1:8:1   admitted guilt to violation ofallegation(s) No.     1

D       was found guilty in violation ofallegation(s) No.
                                                            -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

                 I                  nv5, Failure to report to USPO (US Probation Office) upon release from custody




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.



                                                                     Date oflm~Sentence

                                                                                            o-------
                                                                     HON. Cathy Ann Bencivenga
                                                                     UNITED STATES DISTRICT JUDGE
           Case 3:18-cr-07007-CAB Document 22 Filed 10/09/20 PageID.47 Page 2 of 5
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                KARENRAELUNDE(l)                                                         Judgment - Page 2 of 5
CASE NUMBER:              18CR7007-CAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •
       •
            at
                ~----------"==-----~'---------------~---~-
                                          AM.
            as notified by the United States Marshal.
                                                      on



       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       18CR7007-CAB
                Case 3:18-cr-07007-CAB Document 22 Filed 10/09/20 PageID.48 Page 3 of 5
     AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:                KAREN RAE LUNDE (I)                                                           Judgment - Page 3 of 5
     CASE NUMBER:              18CR7007-CAB

                                                   SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
IS MONTHS.

                                               MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the. court.
           •
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution. (check if applicable)
5.    IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      2090 I, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if .
      applicable)
7.    D The defendant must participate in an approved program for domestic violence. ( check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                                  18CR7007-CAB
             Case 3:18-cr-07007-CAB Document 22 Filed 10/09/20 PageID.49 Page 4 of 5
 AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

 DEFENDANT:                  KAREN RAE LUNDE (1)                                                                    Judgment - Page 4 of 5
 CASE NUMBER:                 18CR7007-CAB


                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office io the federal judicial district where they are authorized to reside withio 72
   hours of their release from imprisonment, uoless the probation officer iostructs the defendant to report to a different probation
   office or withio a different time frame.

2. After ioitially reporting to the probation office, the defendant will receive iostructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as iostructed.

3. The defendant must not knowiogly leave the federal judicial district where the defendant is authorized to reside without first
   gettiog permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anythiog about their liviog arrangements (such as the people liviog with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer io advance is not possible due to
   uoanticipated circumstances, the defendant must notify the probation officer withio 72 hours of becomiog aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes io plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, uoless the probation officer
   excuses the defendant from doiog so. If the defendant does not have full-time employment the defendant must try to fmd full-
   time employment, uoless the probation officer excuses the defendant from doiog so. If the defendant plans to change where the
   defendant works or anythiog about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least IO days io advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer withio 72 hours ofbecomiog aware of a
   change or expected change.

8. The defendant must not commuoicate or ioteract with someone they know is engaged io crimioal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowiogly communicate or ioteract with that person without
   first gettiog the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer withio 72 hours.

10. The defendant must not own, possess, or have access to a frrearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anythiog that was designed, or was modified for, the specific purpose of causiog bodily iojury or death to another person such
    as nuochakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    ioformant without first gettiog the permission of the court.

12. If the probation officer determioes the defendant poses a risk to another person (iocludiog an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that iostruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                         l 8CR7007-CAB
           Case 3:18-cr-07007-CAB Document 22 Filed 10/09/20 PageID.50 Page 5 of 5
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              KAREN RAE LUNDE (1)                                                   Judgment - Page 5 of 5
CASE NUMBER:            18CR7007-CAB

                                 SPECIAL CONDITIONS OF SUPERVISION

     1. Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C.
        Sec. 1030(e)(l)), other electronic communications or data storage.devices or media,] or office, to a
        search conducted by a United States Probation Officer. Failure to submit to a search may be grounds for
        revocation of release. The officer must warn any other occupants that the premises may be subject to
        searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
        when reasonable suspicion exists that the offender has violated a condition of his supervision and that
        the areas to be searched contain evidence of this violation. Any search must be conducted at a
        reasonable time and in a reasonable manner.

     2. The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
        passport or any other form of identification in any name, other than the defendant's true legal name; nor
        shall the defendant use, for any purpose or in any manner, any name other than her true legal name(s)
        without the prior written approval of the probation officer.

     3. As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) signed
        release authorizing credit report inquiries; (2) federal and state income tax returns or a signed release
        authorizing their disclosure; and (3) an accurate financial statement, with supporting documentation as to
        all assets, income and expenses of the defendant. In additional, the defendant shall not apply for any loan
        or open any line of credit without prior approval of the probation officer

     4. Defendant shall maintain one personal checking account. All of defendant's income, "monetary gains,"
        or other pecuniary proceeds shall be deposited into this account which shall be used for payment of all
        personal expenses. Records of all other bank accounts, including any business accounts, shall be disclosed
        to the probation officer upon request.

     5. Shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of
        $500.00 without approval of the probation officer until all financial obligations imposed by the Court have
        been satisfied in full.



II




                                                                                                  18CR7007-CAB
